Citation Nr: 0816275	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-05 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The Board remanded this claim 
for additional development in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board remanded the veteran's claim in October 2005 in 
order to reschedule his videoconference hearing before the 
Board.  A hearing was scheduled for July 2006, and the 
veteran requested that it be postponed because he was waiting 
to receive additional information in support of his case from 
the National Personnel Records Center (NPRC).  The veteran 
also requested that subsequent hearings in November 2006 and 
July 2007 be rescheduled so that he could obtain evidence 
from the NPRC.  Most recently, the veteran had a travel board 
hearing scheduled in December 2007.  In a letter to the VA 
dated December 5, 2007, and received by the VA on December 
13, 2007, the veteran asserted that he needed to again 
postpone his December 3, 2007, travel board hearing due to 
the illness of a family member and his difficulty in 
obtaining evidence from the NPRC.  He explained that the NPRC 
had sent him the incorrect documents that he had requested.  
He stated that he had resubmitted a request to the NPRC and 
was currently waiting for the correct documents.  

The veteran's request to reschedule his hearing date was 
untimely because it was not received two weeks prior to the 
scheduled December 3, 2007, hearing date.  38 C.F.R. 
§ 20.704(c) (2007).  However, the veteran's request to 
reschedule his hearing date was received within 15 days of 
the originally scheduled hearing date, and therefore should 
be considered as a motion for a new hearing date following a 
failure to appear for a scheduled hearing.  38 C.F.R. 
§ 20.704(d) (2007).  Because the veteran's timely motion for 
a new hearing date explained that he could not appear for his 
hearing due to the difficulty in obtaining evidence from the 
NPRC and asserted that a timely request for a new hearing 
date could not have been submitted because he could not leave 
the side of a dying family member, the Board remands this 
case to the RO to reschedule the veteran for a travel board 
hearing to be held at the RO in Nashville, Tennessee.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.704(d) (2007).  
      
Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO in Nashville, Tennessee.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

